DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 29 April 2020.  Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are  the means plus function language in claim 01.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are  “template generation system  …  an image saliency system  … a shape matching system … a media content editing application “  in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  1, 3-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minamihara et al. (Hereinafter, Minamihara,  US 2015/0098664 A1) in view of Tal et al.(Hereinafter, Tal, US 2010/0322521 A1).
Per claim 1, Minamihara discloses in a digital medium environment  (e.g., storage unit 120 as shown in Fig. 1) to generate a collage from a plurality of digital images (Abstract, “ A collage image creating method includes a first step that creates a collage image by determining arrangements of the plurality of images according to a placement algorithm including a rotation angle of each image as a parameter; and a second step that recreates a collage image by re-executing the first step to at least one of a change due to an addition or deletion of an image which configure the collage image, a change in arrangement position of at least one image among images which are included in the collage image, a change in rotation angle of at least one image among images which are included in the collage image, and a change in arrangement size of at least one image among images which are included in the collage image. “; paragraph [0002], “The present invention relates to a collage image creating program, a collage image creating method, and a collage image creating device.”), a method implemented by a computing device (e.g., collage image creating device 10 as shown in Fig. 1; paragraph [0026]), the method comprising: 
generating, by the computing device and responsive to receiving a user input (e.g., Steps S100 to S110 as shown in Fig. 2; paragraph [0028], “ FIG. 2 is an explanatory diagram which illustrates a creation flowchart of the collage image. In step S100, a plurality of images (pictures, or the like) are selected. The collage image creating program 130 may cause a user to select the plurality of images by displaying a plurality of images which are usable on the display unit 150…“; paragraph [0030], “In step S110, the collage image creating program 130 sets a size of the canvas on which the collage image is created. The canvas size may be input by a user…” ; Examiner’s Note: Computing device 10 receives input to select a plurality of images and the size of a canvas.), a template (e.g., canvas 200 as shown in Fig. 2; Step S120 as shown in Fig. 2; paragraph [0031], “ …In step S120 in FIG. 2, as illustrated in FIG. 3A, the generatrix M1 to Mn of the same number as the number n of an image (n is integer equal to or greater than 2) are created on the canvas 200 ... “; Examiner’s Note: Fig. 3A illustrates a canvas 200 or template  having an initial set of points M1 to Mn.  Images are arranged on canvas  according to a set of points called generatrixes.) including a plurality of cells (e.g., VA1 to VAn as shown in Fig. 3B) based on a set of initial points (e.g., Step S140 as shown in Fig. 2; paragraph [0033], “In step S140, as illustrated in FIG. 3B, the voronoi tessellation program 122 performs voronoi tessellation with respect to the canvas 200 so as to be divided into VA1 to VAn using the generatrices M1 to Mn ….  “);
matching, by the computing device, respective salient regions with respective cells based on a comparison of the salient region with the cell (e.g., Steps S150- S160 as shown in Fig. 2; paragraph [0034]; Examiner’s Note:  As shown in Fig. 3B, the regions VA1 to Van are matched to the centers G1 to Gn of each image, respectively); 
generating, by the computing device, the collage as including the plurality of digital images based on the template and the matching (e.g., Step S180 as shown in Fig. 2; paragraph [0045]); and 
outputting, by the computing device, the collage  (e.g., Step S190 as shown in Fig. 2; paragraph [0050]); but does not expressly disclose:
determining, by the computing device and for each respective one of the plurality of digital images, a salient region based on a visual saliency of respective pixels in the respective digital image.  
Tal discloses:
determining, by the computing device and for each respective one of the plurality of digital images, a salient region based on a visual saliency of respective pixels in the respective digital image (e.g., Stages S2 to S3 as shown in Fig. 1A; Abstract; paragraph [0012],” processing each image to assign a saliency measure to each pixel …”;  paragraph [0104],” The algorithm first computes the saliency of each image, as demonstrated in FIG. 2(b). It can be seen that the saliency maps of the present embodiments capture the importance of different regions. Note how the non-salient background is eliminated in the images of the divers, while the more interesting background is partially kept in the images of the runner and the synchronized divers.”; paragraph [0110]; paragraph [0115], “Returning to FIG. 1A, and in stage S3 a region of interest within the image is obtained by looking at the pixels with the highest scores and setting a curved boundary that best includes the highest scoring pixels. The boundary may be formed by propagating a curve around the initial boundary in such a way as to minimize length and maximize included saliency.”; Examiner’s Note: Tal determines a salient region or region of interest for each images by evaluating the saliency of each pixels.).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the automated collage formation of
Tal with the collage image creating  device of Minamihara for providing  an improvement to picture collage creation by exploiting semantic and high-level information in saliency computation and using a genetic algorithm for positioning as suggested by Tal (paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Minamihara and Tal to obtain the invention as specified in claim 1.   
Per claim 3, Minamihara and Tal disclose the method of claim 1, wherein the user input includes at least one of a number of regions and a norm distance (Minamihara, e.g., Steps S100- to S140 as shown in Fig. 2; paragraphs [0026-0027]; Examiner’s Note: Minamihara disclose creating a number of Voronoi regions  for each image ).   
Per claim 4, Minamihara and Tal disclose the method of claim 3, wherein the norm distance defines a function space usable to define lengths of vectors (Tal, Abstract; paragraph [0018],”… from said scored pixels providing for each image a region of interest, by setting an initial boundary that encloses a predetermined set of highest scored pixels, and propagating a curve around said initial boundary in such a way as to minimize length and maximize included saliency …”).  
Per claim 5, Minamihara and Tal disclose the method of claim 1, wherein the generating the template includes generating  a plurality of templates that each include a respective plurality of cells (Minamihara, e.g., Fig. 3A-3C illustrates wherein the generating the template 200 includes generating  a plurality of templates that each include a respective plurality of cells).  
Per claim 6, Minamihara and Tal disclose the method of claim 5, wherein each of the plurality of templates is generated using a different respective norm distance (Minamihara, paragraph [0033]).
Per claim 7, Minamihara and Tal disclose the method of claim 5, wherein each of the plurality of templates is generated using a different set of initial points (Tal, paragraph [0109]).  
Per claim 8, Minamihara and Tal disclose the method of claim 1, wherein the template includes a Voronoi diagram (Minamihara, paragraph [0026]; Fig. 3B illustrates wherein the template includes a Voronoi diagram.).
Per claim 9, Minamihara and Tal disclose the method of claim 1, wherein each respective salient region is a convex hull(Tal, paragraph [0095]).  
 Per claim 10, Minamihara and Tal disclose the method of claim 1,  further comprising determining translation and scale parameters for a respective one of the digital images based on a salient region of the respective one of the digital images, and wherein the generating the collage is further based on the translation and scale parameters as applied to the respective one of the digital images(Minamihara, paragraph [0007], “ …  According to the collage image creating program, it is possible to easily create a collage image in which a rotation angle of an image is taken into consideration. In addition, it is possible to easily recreate a collage image by re-executing a determination on arrangements of a plurality of images according to at least one of a change in arrangement position of at least one image among images which are included in the collage image, a change in rotation angle of at least one image among images which are included in the collage image, and a change in arrangement size of at least one image among images which are included in the collage image. “; paragraphs [0013-0014]; Examiner’s Note: Minamihara discloses sizing and rotating an image about its salient region as shown in Fig. 5 ).  
Per claim 13, Minamihara discloses in a digital medium environment  (e.g., storage unit 120 as shown in Fig. 1) to generate a collage from a plurality of digital images (Abstract, “ A collage image creating method includes a first step that creates a collage image by determining arrangements of the plurality of images according to a placement algorithm including a rotation angle of each image as a parameter; and a second step that recreates a collage image by re-executing the first step to at least one of a change due to an addition or deletion of an image which configure the collage image, a change in arrangement position of at least one image among images which are included in the collage image, a change in rotation angle of at least one image among images which are included in the collage image, and a change in arrangement size of at least one image among images which are included in the collage image. “; paragraph [0002], “The present invention relates to a collage image creating program, a collage image creating method, and a collage image creating device.”), a system comprising: 
a template generation system (e.g., collage image creating program 130 as shown in Fig. 1; paragraph[0026]) configured to generate a template (e.g. canvas 200 as shown in Figs. 3A-3C) including a plurality of cells (e.g., VA1 to Van as shown in Fig. 3B)based on a set of initial points and responsive to receiving a user input to initiate creation of the collage(e.g., Steps S100 to S110 as shown in Fig. 2; paragraph [0028], “ FIG. 2 is an explanatory diagram which illustrates a creation flowchart of the collage image. In step S100, a plurality of images (pictures, or the like) are selected. The collage image creating program 130 may cause a user to select the plurality of images by displaying a plurality of images which are usable on the display unit 150…“; paragraph [0030], “In step S110, the collage image creating program 130 sets a size of the canvas on which the collage image is created. The canvas size may be input by a user…” ; Examiner’s Note: Computing device 10 receives input to select a plurality of images and the size of a canvas.), each cell of the plurality of cells being a complex shape (e.g., Step S140 as shown in Fig. 2; paragraph [0033], “In step S140, as illustrated in FIG. 3B, the voronoi tessellation program 122 performs voronoi tessellation with respect to the canvas 200 so as to be divided into VA1 to VAn using the generatrices M1 to Mn ….  “); 
a shape matching system configured to match respective salient regions with respective cells based on a comparison of the salient region with the cell(e.g., Steps S150- S160 as shown in Fig. 2; paragraph [0034]; Examiner’s Note:  As shown in Fig. 3B, the regions VA1 to Van are matched to the centers G1 to Gn of each image, respectively); 
a media content editing application configured to generate the collage as including the plurality of digital images based on the template and the matched regions (e.g., Step S180 as shown in Fig. 2; paragraph [0045]); but does not expressly disclose:
an image saliency system configured to determine, for each respective one of the plurality of digital images, a salient region based on a visual saliency of respective pixels in the respective digital image.
Tal discloses:
an image saliency system configured to determine, for each respective one of the plurality of digital images, a salient region based on a visual saliency of respective pixels in the respective digital image (e.g., Stages S2 to S3 as shown in Fig. 1A; Abstract; paragraph [0012],” processing each image to assign a saliency measure to each pixel …”;  paragraph [0104],” The algorithm first computes the saliency of each image, as demonstrated in FIG. 2(b). It can be seen that the saliency maps of the present embodiments capture the importance of different regions. Note how the non-salient background is eliminated in the images of the divers, while the more interesting background is partially kept in the images of the runner and the synchronized divers.”; paragraph [0110]; paragraph [0115], “Returning to FIG. 1A, and in stage S3 a region of interest within the image is obtained by looking at the pixels with the highest scores and setting a curved boundary that best includes the highest scoring pixels. The boundary may be formed by propagating a curve around the initial boundary in such a way as to minimize length and maximize included saliency.”; Examiner’s Note: Tal determines a salient region or region of interest for each images by evaluating the saliency of each pixels.).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the automated collage formation of
Tal with the collage image creating  device of Minamihara for providing  an improvement to picture collage creation by exploiting semantic and high-level information in saliency computation and using a genetic algorithm for positioning as suggested by Tal (paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Minamihara and Tal to obtain the invention as specified in claim 13.   
Per claim 14, Minamihara and Tal  disclose the system of claim 13, wherein the user input includes at least one of a number of regions and a norm distance (Minamihara, e.g., Steps S100- to S140 as shown in Fig. 2; paragraphs [0026-0027]; Examiner’s Note: Minamihara disclose creating a number of Voronoi regions  for each image ).  
Per claim 15, Minamihara and Tal  disclose the system of claim 14, wherein the norm distance defines a function space usable to define lengths of vectors (Tal, Abstract; paragraph [0018],”… from said scored pixels providing for each image a region of interest, by setting an initial boundary that encloses a predetermined set of highest scored pixels, and propagating a curve around said initial boundary in such a way as to minimize length and maximize included saliency …”).   
Per claim 16, Minamihara and Tal  disclose the system of claim 13, wherein the generating the template includes generating a plurality of templates that each include a respective plurality of cells (Minamihara, e.g., Fig. 3A-3C illustrates wherein the generating the template 200 includes generating  a plurality of templates that each include a respective plurality of cells).  
Per claim 17, Minamihara and Tal  disclose the system of claim 16, wherein each of the plurality of templates is generated using a different respective norm distance(Minamihara, paragraph [0033]).
  Per claim 18, Minamihara discloses in a digital medium environment  (e.g., storage unit 120 as shown in Fig. 1) to generate a collage from a plurality of digital images (Abstract, “ A collage image creating method includes a first step that creates a collage image by determining arrangements of the plurality of images according to a placement algorithm including a rotation angle of each image as a parameter; and a second step that recreates a collage image by re-executing the first step to at least one of a change due to an addition or deletion of an image which configure the collage image, a change in arrangement position of at least one image among images which are included in the collage image, a change in rotation angle of at least one image among images which are included in the collage image, and a change in arrangement size of at least one image among images which are included in the collage image. “; paragraph [0002], “The present invention relates to a collage image creating program, a collage image creating method, and a collage image creating device.”), a system comprising: 
means for generating, responsive to receiving a user input to initiate creation of the collage(e.g., Steps S100 to S110 as shown in Fig. 2; paragraph [0028], “ FIG. 2 is an explanatory diagram which illustrates a creation flowchart of the collage image. In step S100, a plurality of images (pictures, or the like) are selected. The collage image creating program 130 may cause a user to select the plurality of images by displaying a plurality of images which are usable on the display unit 150…“; paragraph [0030], “In step S110, the collage image creating program 130 sets a size of the canvas on which the collage image is created. The canvas size may be input by a user…” ; Examiner’s Note: Computing device 10 receives input to select a plurality of images and the size of a canvas.), a template including a plurality of cells based on a set of initial points (e.g., Step S140 as shown in Fig. 2; paragraph [0033], “In step S140, as illustrated in FIG. 3B, the voronoi tessellation program 122 performs voronoi tessellation with respect to the canvas 200 so as to be divided into VA1 to VAn using the generatrices M1 to Mn ….  “);
 means for matching respective salient regions with respective cells based on a comparison of moment features of the salient region with moment features of the cell, a moment feature describing characteristics of a respective group of pixels(e.g., Steps S150- S160 as shown in Fig. 2; paragraph [0034]; Examiner’s Note:  As shown in Fig. 3B, the regions VA1 to Van are matched to the centers G1 to Gn of each image, respectively);
 means for generating the collage as including the plurality of digital images based on the template and the matching; but does not expressly disclose:
means for determining, for each respective one of the plurality of digital images, a describing salient region based on a visual saliency of respective pixels in the respective digital image.
Tal discloses:
means for determining, for each respective one of the plurality of digital images, a describing salient region based on a visual saliency of respective pixels in the respective digital image (e.g., Stages S2 to S3 as shown in Fig. 1A; Abstract; paragraph [0012],” processing each image to assign a saliency measure to each pixel …”;  paragraph [0104],” The algorithm first computes the saliency of each image, as demonstrated in FIG. 2(b). It can be seen that the saliency maps of the present embodiments capture the importance of different regions. Note how the non-salient background is eliminated in the images of the divers, while the more interesting background is partially kept in the images of the runner and the synchronized divers.”; paragraph [0110]; paragraph [0115], “Returning to FIG. 1A, and in stage S3 a region of interest within the image is obtained by looking at the pixels with the highest scores and setting a curved boundary that best includes the highest scoring pixels. The boundary may be formed by propagating a curve around the initial boundary in such a way as to minimize length and maximize included saliency.”; Examiner’s Note: Tal determines a salient region or region of interest for each images by evaluating the saliency of each pixels.).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the automated collage formation of Tal with the collage image creating  device of Minamihara for providing  an improvement to picture collage creation by exploiting semantic and high-level information in saliency computation and using a genetic algorithm for positioning as suggested by Tal (paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Minamihara and Tal to obtain the invention as specified in claim 18.   
Per claim 19, Minamihara and Tal disclose the system of claim 18, wherein the user input includes a norm distance that defines a function space usable to define lengths of vectors(Tal, Abstract; paragraph [0018],”… from said scored pixels providing for each image a region of interest, by setting an initial boundary that encloses a predetermined set of highest scored pixels, and propagating a curve around said initial boundary in such a way as to minimize length and maximize included saliency …”).  
Per claim 20, Minamihara and Tal disclose the system of claim 18, wherein the means for generating the template includes means for generating a plurality of templates that each include a respective plurality of cells using a different respective norm distance (Minamihara, paragraph [0033]).
Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Minamihara et al. (Hereinafter, Minamihara,  US 2015/0098664 A1) in view of Tal et al.(Hereinafter, Tal, US 2010/0322521 A1), and further in view of Yang (US 2012/0314974 A1). 
Per claim 2, Minamihara and Tal discloses the method of claim 1, but does not expressly disclose wherein the set of initial points is randomly generated.  
Yang discloses wherein the set of initial points is randomly generated (e.g., Steps 60 to 62 as shown in Fig. 12; paragraph [0174]; paragraph [0175], “At 62, the process chooses five non-isolated points randomly from the template point set such that the first, the second, and the third points are not collinear and the first, the fourth, and the fifth points are not collinear.”; Examiner’s Note: Points on a template and reference are randomly generated.).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the computer implemented method of Yang with the collage image creating  device of Minamihara and Tal  for evaluating a one-to-one mapping between a first spatial point set and a second spatial point set in order to provide an optimized match between point sets as suggested by Yang (paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Minamihara, Tal, and Yang to obtain the invention as specified in claim 2.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Minamihara et al. (Hereinafter, Minamihara,  US 2015/0098664 A1) in view of Tal et al.(Hereinafter, Tal, US 2010/0322521 A1), and further in view of Steinberg et al. (Hereinafter, Steinberg, US 2008/0316328 A1).
Per claim 11, Minamihara and Tal disclose the method of claim 1, but does not expressly disclose the method as further comprising: mediating a foreground chrominance, for each respective one of the plurality of digital images, based on foreground regions of the respective digital image and foreground regions of a target digital image; and mediating a background chrominance, for each respective one of the plurality of digital images, based on background regions of the respective digital image and background regions of the target digital image.  
Steinberg discloses mediating a foreground chrominance(paragraph [0206]; paragraph [0263), for each respective one of the plurality of digital images, based on foreground regions of the respective digital image and foreground regions of a target digital image (Abstract; paragraph [0097], “ A method is provided for distinguishing between foreground and background regions of a digital image of a scene ...  “); and mediating a background chrominance, for each respective one of the plurality of digital images, based on background regions of the respective digital image and background regions of the target digital image(Abstract; paragraph [0097], “ A method is provided for distinguishing between foreground and background regions of a digital image of a scene ...  “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the foreground/background separation of Steinberg with the collage image creating  device of Minamihara and Tal  for proving an improved method of distinguishing between foreground and background regions of a digital image as suggested by Steinberg (paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Minamihara, Tal, and Steinberg to obtain the invention as specified in claim 11.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Minamihara et al. (Hereinafter, Minamihara,  US 2015/0098664 A1) in view of Tal et al.(Hereinafter, Tal, US 2010/0322521 A1), and further in view of Rathore et al. (Hereinafter, Rathore, US 2019/0139282 A1).
Per claim 12, Minamihara and Tal disclose the method of claim 1, but does not expressly disclose the method as further comprising:  
generating a plurality of collages as each including the plurality of digital images based on a respective template and respective matchings;
displaying the plurality of collages on a display device of the computing device;
 receiving another user input to select one of the plurality of collages; and
 wherein the outputting the collage includes outputting the selected one of the plurality of collages.  
Rathod discloses:
generating a plurality of collages as each including the plurality of digital images based on a respective template and respective matchings (e.g., Block 906 as shown in Fig. 9; Abstract; paragraphs [0004-0005]; paragraph [0007]; paragraph [0057]);
displaying the plurality of collages on a display device of the computing device (e.g., Block 908 as shown in Fig. 9; paragraph [0061]; Fig. 7 illustrates displaying the plurality of collages on a display device of the computing device.);
receiving another user input to select one of the plurality of collages(e.g., Block 910 as shown in Fig. 9; paragraph [0064]); and 
wherein the outputting the collage includes outputting the selected one of the plurality of collages (e.g., Block 912 as shown in Fig. 9; paragraph [0064]).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the saliency-based collage generation of Rathod with the collage image creating  device of Minamihara and Tal  for reducing user frustration and improving computational efficiency as suggested by Rathod(paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Minamihara, Tal, and Rathod to obtain the invention as specified in claim 12.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173